222 Ga. 7 (1966)
148 S.E.2d 385
SMITH et al.
v.
MORGAN et al.
23387.
Supreme Court of Georgia.
Argued March 15, 1966.
Decided March 22, 1966.
Ralph U. Bacon, for appellants.
C. L. Purvis, W. Roscoff Deal, Perry Brannen, Brannen, Clark & Hester, for appellees.
QUILLIAN, Justice.
Counsel for the plaintiffs and the defendants admitted in argument before this court that the plaintiffs own the lands on their side and the defendants own the lands on their side up to the true and correct dividing line between their adjoining lands, and that the sole issue for determination in this case is the true and correct dividing line between the lands of the plaintiffs and the lands of the defendants in each and all of the disputed areas. The Court of Appeals and not this court has jurisdiction of cases involving the location of disputed land lines. Ledford v. Hill, 206 Ga. 304 *8 (57 SE2d 77); Whaley v. Ellis, 209 Ga. 147 (71 SE2d 209); Lively v. Thompson, 209 Ga. 425 (73 SE2d 90); Mote v. Seitz, 219 Ga. 208 (132 SE2d 79).
Transferred to the Court of Appeals. All the Justices concur.